Title: To Alexander Hamilton from William Ellery, 18 March 1793
From: Ellery, William
To: Hamilton, Alexander



Colles Office [Newport, Rhode Island] March 18 1793
Sir,

On the 16th of this month I recd. yours of the 5th. inclosed in a letter from the President of the Providence Bank. No bonds for duties will fall due in this District this present month.
I should very much regrett that no report was made on my Petition during the last Session of Congress, was I not sensible that besides other important business your attention was called to one engaged in a matter in which your reputation and the public interest were concerned. The honorable manner in which you acquitted yourself, and was acquitted has given great satisfaction to all your friends in this quarter and to no one more than to your most obedt. servt.

Wm Ellery Collector
A Hamilton Esqr Sec Treasy.

